DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 16th, 2022 have been fully considered.
Applicant' s arguments with respect to claim(s) 1-9 and 15-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. To cover a broad range of tissues, Naima (US 20160183813 A1) can be used in the 103 rejection to teach the distances maximize the signal to noise ratio, while not explicitly naming the head as the location (Paragraph 0048). 
Regarding the rejections under 35 U.S.C. 112, the claim amendments corrected the majority of indefiniteness issues in the claim language.  However, “the determined distances” in claims 1 and 15 antecedent basis issues were not corrected, leaving those claims and their dependents still rejected under 35 U.S.C. 103.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation "the determined distance”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (US 20040039287 A1, cited by applicant) in view of Naima (US 20160183813 A1).
Regarding claim 1, Horiuchi teaches a non-invasive device for monitoring physiological condition of a subject (Paragraph 0002:  “living body information measuring apparatus and the like for noninvasively measuring a subject's living body information”), comprising: 
at least one light source for emitting light (Fig. 3-4, light emitting elements 2B and 21B) at at least one predetermined narrow spectral wavelength band onto a living tissue of the subject (Paragraph 0131:  “The light emitting device 2B projects a visible light ray with a central wavelength of not more than 650 nm to the subject being in intimate contact with the end surface of the body 1B”); and 
two or more light sensors (Si, ..., Sn) (Fig. 3-4, light receiving elements 3B, 4B, 22B, 23B), wherein each of the two or more light sensors (Si, ..., Sn) corresponds to a specific substance in a blood vessel of (Paragraph 0125:  “On the contrary, in the measurement of blood ingredients, only the signal based on the light ray having passed through the blood vessel 20A is identified, and living body information such as the blood-sugar level is calculated based on the signal”) the living tissue of the subject (Paragraph 0147:  “That is it is presumed that the light reached the receiving device 23B is effected by the fat part which is positioned at a deep part of the living body as well as by the skin to the contrary to the light entering the receiving device 22B”) and is configured to measure a change in time in a concentration (Paragraph 0125-0128:  concentrations stored and displayed) of the specific substances to which the sensor corresponds (Paragraph 0118:  “the concentrations of these ingredients in the blood can be measured”).
Horiuchi fails to explicitly teach wherein a distance (di,..., dn) of each of the two or more sensors from the light source, is determined so that intensity (I, ..., In) of light scattered by each specific substance, has a maximal signal to noise ratio at the determined distance of each of the two or more sensors from the light source.
Naima teaches wherein a distance (di,..., dn) of each of the two or more sensors from the light source, is determined so that intensity (I, ..., In) of light scattered by each specific substance, has a maximal signal to noise ratio at the determined distance of each of the two or more sensors from the light source (Paragraph 0048:   “As noted in FIG. 3, as the distance between the PIN photodiode 300 and the LED (e.g. distance 305 between LED 302 and PIN photodiode 300) increases, the light travels through a greater amount of tissue and thus is modulated a greater extent by the pulsating blood. However, the increased distance reduces the intensity of light received by the photodiode. In some embodiments, multiple LEDs 301 302 and 303 can be used simultaneously around the photodiode to increase the amount of tissue that Is sampled, thus, increasing signal-to-noise ratio (SNR). In some embodiments, higher light intensity from one or more LEDs placed further from the PIN photodiode will increase the SNR.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the distances of the sensors taught by Naima into the monitoring device of Horiuchi, because it would allow for a more optimum signal to noise ratio for the measurements (Paragraph 0048 of Naima).

Regarding claim 15, Horiuchi teaches a non-invasive device for monitoring physiological condition of a subject (Paragraph 0002:  “living body information measuring apparatus and the like for noninvasively measuring a subject's living body information”) comprising: 
one light sensor (S) (Paragraph 0122:  “the sensor device 1A”); and two or more light sources (li, ..., L) for emitting light (Paragraph 0006:  “a pair of light emitting devices 12A”) at at least one predetermined narrow spectral wavelength band onto a living tissue of the subject (Paragraph 0131:  “The light emitting device 2B projects a visible light ray with a central wavelength of not more than 650 nm to the subject being in intimate contact with the end surface of the body 1B”), wherein each of the two or more light sources corresponds to a specific substance in a blood vessel of (Paragraph 0125:  “On the contrary, in the measurement of blood ingredients, only the signal based on the light ray having passed through the blood vessel 20A is identified, and living body information such as the blood-sugar level is calculated based on the signal”) the living tissue of the subject (Paragraph 0119: “to measure the blood-sugar level, that is, the concentration of glucose in the blood, a light ray of a component of a wavelength of 1600 nm is emitted to perform spectroscopic analysis. To measure the cholesterol level in the blood, a light ray of a wavelength of 960 nm is emitted to perform spectroscopic analysis”); and 
wherein the one light sensor is configured to measure a change in time in a concentration (Paragraph 0125-0128:  concentrations stored and displayed) of the specific substances to which the light source corresponds (Paragraph 0118:  “the concentrations of these ingredients in the blood can be measured”).
Horiuchi fails to teach wherein a distance (di,..., dn) of each of the two or more light sources from the light sensor, is determined so that intensity (I, ..., In) of light scattered by each specific substance, has a maximal signal to noise ratio at the determined distance of each of the two or more sensors from the light source.
Naima teaches wherein a distance (di,..., dn) of each of the two or more light sources from the light sensor, is determined so that intensity (I, ..., In) of light scattered by each specific substance, has a maximal signal to noise ratio at the determined distance of each of the two or more sensors from the light source (Paragraph 0048:   “As noted in FIG. 3, as the distance between the PIN photodiode 300 and the LED (e.g. distance 305 between LED 302 and PIN photodiode 300) increases, the light travels through a greater amount of tissue and thus is modulated a greater extent by the pulsating blood. However, the increased distance reduces the intensity of light received by the photodiode. In some embodiments, multiple LEDs 301 302 and 303 can be used simultaneously around the photodiode to increase the amount of tissue that Is sampled, thus, increasing signal-to-noise ratio (SNR). In some embodiments, higher light intensity from one or more LEDs placed further from the PIN photodiode will increase the SNR.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the distances of the sensors taught by Naima into the monitoring device of Horiuchi, because it would allow for a more optimum signal to noise ratio for the measurements (Paragraph 0048 of Naima).

Regarding claims 2 and 16, Horiuchi fails to explicitly teach wherein the maximal signal to noise ratio is the ratio between the intensity of light scattered by the specific substance and all other intensities received at each of the two or more sensors from the light source.
Naima teaches wherein the maximal signal to noise ratio is the ratio between the intensity of light scattered by the specific substance and all other intensities received at each of the two or more sensors from the light source (Paragraph 0048:  “ In some embodiments, multiple LEDs 301 302 and 303 can be used simultaneously around the photodiode to increase the amount of tissue that Is sampled, thus, increasing signal-to-noise ratio (SNR). In some embodiments, higher light intensity from one or more LEDs placed further from the PIN photodiode will increase the SNR”:  definition of SNR would be well known in the art).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the distances of the sensors taught by Naima into the monitoring device of Horiuchi, because it would allow for a more optimum signal to noise ratio for the measurements (Paragraph 0048 of Naima).

Regarding claims 3 and 17, Horiuchi teaches wherein the distance (di,..., dn) of each of the two or more sensors from the light source, is further determined according to the depth a layer (Li, ..., Ln) of the living tissue in which one or more of the specific substances is contained (Paragraph 0137:  “Therefore, when the distance between the light source and the light receiving portion is short, light having propagated through a part close to the surface of the living body is detected, and when the distance between the light source and the light receiving portion is long, light having propagated through a deep part of the living body is detected”).

Regarding claim 4 and 18, Horiuchi teaches wherein the distance (di,..., dn) of each of the two or more sensors from the light source, is further determined using scattering and absorbing parameters of each substance (Paragraph 0144:  “then is scattered to various directions and a part of these light enters into the receiving device 22B. Since the distance between the Device 21B and 22B strong light can be detected. Almost light which penetrates the skin and reaches the fat is scattered further and spreads”).

	Regarding claims 5 and 19, Horiuchi teaches wherein at least one predetermined narrow spectral wavelengths band is between 400-2500 nm (Paragraph 0163:  “light of a wavelength of 650 nm is used”) and have a difference of 5-100 nm between an upper wavelength and a lower wavelength of each band (Paragraph 0163:  “perform the measurement by use of all or some of the wavelength components among 600 nm and 660 nm”).

	Regarding claims 6 and 20, Horiuchi fails to explicitly teach a device further comprising a wearable housing for holding the at least one light source and the two or more light sensors.
Naima teaches a device further comprising a wearable housing for holding the at least one light source and the two or more light sensors (Paragraph 0028:  “System 100 can be a user-wearable computing system. System 100 can include various sensor systems that obtain various physiologic metrics” and Paragraph 0048:  “multiple LEDs 301 302 and 303 can be used simultaneously around the photodiode”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wearable housing including the sensors taught by Naima into the monitoring device of Horiuchi, because it would allow for simple application of the sensors to the subject with improved flexibility (with clothing, etc.) with everyday use (Paragraph 0033 of Naima).

Regarding claims 7 and 21, Horiuchi teaches a device further comprising: a communication unit; and a controller configured to: receive measurements of scattered light intensities received at each of the two or more light sensors; and send, via the communication unit, information to a computing device. (Fig. 3:  amplifier receives the measurements and then sends measurements to the CPU which then sends the measurements to the display)

	Regarding claims 8 and 22, Horiuchi teaches wherein the controller is further configured to: control the at least one light source (two or more light sources) to emit light (Paragraph 0020:  “provided with a light emitting portion for projecting light rays to the subject” and Paragraph 0006:  “a pair of light emitting devices 12A”); receive measurements of scattered light intensities received at each of the two or more light sensors, at an initial time (to) (Paragraph 0221: Measurement P3 is at t0); receive measurements of scattered light intensities received at each of the two or more light sensors, at at least one consecutive time (t) (Paragraph 0225:  Measurement P4 is at t1); and determine a change of a concentration in time, of at least one substance in the user's tissue based on the measured light intensities (Paragraph 0226:  “Based on the measurement values P3 and P4, P3 is divided by P4 to obtain P3/P4, and living body information is calculated from this value and displayed on the display 20” and Paragraph 0118:  “the concentrations of these ingredients in the blood can be measured”).

	Regarding claims 9 and 23, Horiuchi teaches wherein the controller is further configured to: control the at least one light source (two or more light sources)  to emit light at two or more predetermined narrow spectral wavelength bands (Paragraph 0020:  “provided with a light emitting portion for projecting light rays to the subject”, Paragraph 0006:  “a pair of light emitting devices 12A”, Paragraph 0154:  “950 nm”, and Paragraph 0163:  “650 nm”); receive measurements of scattered light intensities received at each of the two or more light sensors at the two or more predetermined narrow spectral wavelength bands, at an initial time (tO) (Paragraph 0221: Measurement P3 is at t0); receive measurements of scattered light intensities received at each of the two or more light sensors at two or more predetermined narrow spectral wavelength bands, at at least one consecutive time (t) (Paragraph 0225:  Measurement P4 is at t1); and determine a change of a concentration in time, of one or more substances in the user's tissue based on the measured light intensities (Paragraph 0226:  “Based on the measurement values P3 and P4, P3 is divided by P4 to obtain P3/P4, and living body information is calculated from this value and displayed on the display 20” and Paragraph 0118:  “the concentrations of these ingredients in the blood can be measured”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gladshtein (US 20150216425 A1, cited by applicant):  an alternative non-invasive device for monitoring physiological condition of a subject
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791